ORDER
This claim came before the Court for consideration upon the Petition, Answer, the Findings of Fact, Conclusions of Law, and Order of the Circuit Court of Kanawha County, West Virginia, in Civil Action No. 83-P-Misc. 662, made and entered on, to-wit, the 31st day of December, 1988, and two subsequent Orders of the Circuit Court of Kanawha County, West Virginia, made and entered on, to-wit, the 6th day of March, 1992, and the 20th day of November 1992, and the Court, having duly considered the matter, is of the opinion that the claimants are
entitled to the agreed awards which total $3,501,501.35 and attorney fees which total $23,073.10 in accordance with said Orders of the Circuit Court of Kanawha County, West Virginia.
And the Court hereby ORDERS that awards in the total amount of $3,524,574.45 be and the same are granted, as set forth on the schedule attached hereto and made a part hereof as if fully set forth herein.
David G. Hanlon PRESIDING JUDGE
Robert M. Steptoe JUDGE
*154David W. Baker JUDGE